internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc p si br 7-plr-117483-01 date date legend taxpayer x y z dear we received a letter from your authorized representative requesting permission for taxpayer to revoke its election to compute its credit_for_increasing_research_activities research_credit under the alternative_incremental_research_credit rules of sec_41 this letter is in response to that request for the taxable_year ending on x taxpayer elected to determine its research_credit under the alternative_incremental_research_credit rules of sec_41 on y taxpayer submitted a request to revoke its election to determine its research_credit under the alternative_incremental_research_credit rules of sec_41 for qualified_research_expenses paid_or_incurred during the taxable_year ending on z for taxable years beginning after date taxpayers may elect to determine their research_credit under the alternative_incremental_research_credit rules of sec_41 sec_41 provides that any election under sec_41 shall apply for the taxable_year in which made and all succeeding taxable years unless revoked with the consent of the secretary based on the facts submitted and representations made we grant permission for taxpayer to revoke its election to determine its research_credit under the alternative_incremental_research_credit rules of sec_41 for qualified_research_expenses paid_or_incurred during the taxable_year ending on z taxpayer should compute its research_credit for the taxable_year ending on z and all succeeding taxable years using the general_rule of sec_41 provided that taxpayer does not make a new election to determine its research_credit under the alternative_incremental_research_credit rules of sec_41 taxpayer should attach a copy of this letter to its tax_return for the tax_year ending on z and file that return and the attached letter with the applicable service_center within days from the date of this letter the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion concerning expenditures taxpayer treated as qualified_research_expenses if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant sincerely leslie h finlow chief branch associate chief_counsel passthroughs and special industries enclosure
